t c memo united_states tax_court james r anita madler petitioners v commissioner of internal revenue respondent docket no filed date james r madler pro_se mayer y silber for respondent memorandum opinion panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined deficiencies in petitioners' federal income taxes as follows year amount dollar_figure after concessions the only issue remaining for decision is whether petitioners qualify for the dollar_figure offset for rental_real_estate_activities under sec_469 for the taxable years and the facts have been fully stipulated the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time of filing the petition petitioners resided at chicago illinois during the years in issue petitioner james madler hereinafter sometimes referred to as petitioner was self- employed as an attorney and petitioner anita madler was not all section references are to the internal_revenue_code in effect during the years in issue unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure petitioners have conceded they failed to report income in the amount of dollar_figure on their return they failed to report wages in the amount of dollar_figure on their return they failed to report income in the amount of dollar_figure on their return and they are not entitled to claim deductions for the taxable years through resulting from losses attributable to property they owned in cloudcroft new mexico the remaining adjustments are computational and are dependent upon our resolution of the issue for decision employed on or about date petitioner purchased a condominium unit hereinafter referred to as the condominium unit in corpus christi texas petitioner entered into a rental agency agreement effective date with villa del sol condominiums vds under the terms of the agreement petitioner retained vds as the exclusive agent to rent the condominium unit and vds was obligated to use its best efforts to do so during the taxable years in issue between and units were subject_to rental agency agreements with vds pursuant to these agreements including the agreement with petitioner vds pooled items of income and expense from all participating units and allocated to each unit owner a ratable share of income and expenses thus vds did not determine each owner's share of income and expenses based upon whether the unit was actually rented rather vds determined each owner's share based upon the number of days in which the unit was available for rental the agreement however required petitioner to provide the initial furnishings of the condominium unit subject_to the approval of vds petitioner was also obligated to provide the unit with a 19-inch television a cassette stereo a telephone and a prescribed deadbolt lock the agreement required vds to employ and manage all necessary personnel including professional management for implementation of the condominium unit's rental operation and upkeep of the premises the agreement required vds to pay for the cost of repair and replacement of the unit's furnishings and household_items which would then be assessed as a shared expense of the condominium association vds was also responsible for paying all utility bills allocable to the unit although petitioner retained ultimate liability for those expenses items of expense incurred by vds on behalf of unit owners include front desk telephone housekeeping maintenance administration accounting marketing replacement reserves and electricity furthermore the unit was available to vds for up to days per calendar_year for promotional purposes without payment of rent to petitioner lastly the agreement could be terminated at will the record does not reflect the average period of customer use of petitioner's unit on schedule e of their returns for the taxable years in issue petitioners reported income and claimed expenses concerning their rental real_estate as follows rent received dollar_figure dollar_figure dollar_figure expenses including depreciation big_number big_number big_number loss big_number big_number big_number a portion of the losses reflected on schedules e for each of the years in issue relates to petitioner's condominium unit the items of income and expense reflected on petitioners' continued petitioners then fully deducted these losses on line of their returns form sec_1040 for each of the years in question only the portion of the losses attributable to petitioner's condominium unit remains in issue upon examination respondent disallowed the claimed losses reasoning that petitioner's ownership of the condominium unit constituted a passive_activity for purposes of sec_469 thereby precluding petitioners from offsetting losses attributable to the unit against nonpassive_income discussion we begin by noting that petitioners bear the burden of proving that respondent's determination is erroneous rule a 290_us_111 this burden remains when a case is fully stipulated 95_tc_82 affd 943_f2d_22 8th cir moreover deductions are a matter of legislative grace and petitioners bear the burden of proving that they are entitled to any of the deductions claimed 503_us_79 sec_162 permits deductions for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business sec_212 permits deduction sec_3 continued returns are attributable to the condominium unit in question in addition to property owned by petitioners in cloudcroft new mexico since there is no allocation on the returns or elsewhere in the record we have included the entire amounts for all the ordinary and necessary expenses paid_or_incurred during the taxable_year for the production_of_income sec_469 and d generally prohibits a taxpayer from claiming deductions attributable to passive activities in an amount which exceeds the income generated by that taxpayer's passive activities scheiner v commissioner tcmemo_1996_554 mordkin v commissioner tcmemo_1996_187 the term passive_activity includes any activity which involves the conduct_of_a_trade_or_business and in which the taxpayer does not materially participate and any rental_activity without regard to whether or not the taxpayer materially participates in the activity sec_469 for purposes of sec_469 the term rental_activity is defined in sec_469 as any activity where payments are principally for_the_use_of tangible_property see also sec_1_469-1t temporary income_tax regs fed reg date an activity involving the use of tangible_property however is not considered a rental_activity for a taxable_year if for such taxable_year the average period of customer use for such property is days or less sec_1 1t e i and ii a temporary income_tax regs fed reg date therefore owners of rental real_estate are not considered to be engaged in a rental_activity if the average period of customer use is days or less scheiner v commissioner supra sec_469 and provides i dollar_figure offset for rental_real_estate_activities -- in general --in the case of any natural_person subsection a shall not apply to that portion of the passive_activity_loss which is attributable to all rental_real_estate_activities with respect to which such individual actively participated in such taxable_year dollar limitation --the aggregate amount to which paragraph applies for any taxable_year shall not exceed dollar_figure in effect sec_469 allows the taxpayer to offset from nonpassive_income up to dollar_figure of certain passive_activity_losses with respect to the limited applicability of the dollar_figure offset to losses attributable to rental_real_estate_activities the legislative_history of sec_469 explains since relief under this rule applies only to rental_real_estate_activities it does not apply to passive real_estate activities that are not treated as rental activities under the provision eg an interest in the activity of operating a hotel s rept 1986_3_cb_1 congress therefore intended that taxpayers should be entitled to the dollar_figure offset for losses attributable to rental real the dollar_figure offset allowable under sec_469 is phased out as adjusted_gross_income modified by sec_469 exceeds dollar_figure with a full phase-out occurring when modified_adjusted_gross_income equals dollar_figure sec_469 estate activities only if the activity constitutes a rental_activity with respect to the requirement that the individual actively participate in the rental real_estate activity the legislative_history of sec_469 also provides the difference between active_participation and material_participation is that the former can be satisfied without regular continuous and substantial involvement in operations so long as the taxpayer participates eg in the making of management decisions or arranging for others to provide services such as repairs in a significant and bona_fide sense management decisions that are relevant in this context include approving new tenants deciding on rental terms approving capital or repair expenditures and other similar decisions a s with regard to the material_participation standard services provided by an agent are not attributed to the principal and a merely formal and nominal participation in management in the absence of a genuine exercise of independent discretion and judgment is insufficient s rept supra c b vol pincite in determining whether a taxpayer actively participates the participation of the taxpayer's spouse is taken into account sec_469 the arguments of the parties on brief focus on the question of whether petitioners actively participated in the activity of renting petitioner's condominium unit for the purpose of allowing petitioners the offset provided at sec_469 it is not clear from the record however whether petitioner's condominium unit was rented for an average period of greater than days for each of the years in issue therefore it is unclear whether the activity in question constitutes a rental real_estate activity under sec_469 since the record is vague as to the average period of customer use of the condominium unit and since application of the relevant provisions differs depending upon whether the average period exceeds days we shall address whether petitioners are entitled to the claimed losses under either scenario average period of customer use greater than days if the average period of customer use of petitioner's condominium unit was greater than days the activity of renting the unit is considered a rental real_estate activity and petitioners must establish that they actively participated in that activity to qualify for the offset under sec_469 to support their contention that they actively participated in the rental of the condominium unit petitioners argue as follows code sec_469 gives an out to those taxpayers who fall within the dollar_figure offset provision this out is limited to those taxpayers which actively participated in the rental of property petitioners submit that they qualify under this exception in that they participate and make management decisions on a as previously indicated if the average period of customer use is days or less the activity is not considered a rental_activity sec_1_469-1t and ii a temporary income_tax regs fed reg date monthly basis this decision making process occurs each month in which a rental income or expense statement is received from the rental agreement at that time a management decision is made whether to continue or terminate the participation in the rental agreement in that the rental agreement is terminable at will petitioners may at any time elect to provide the rental services themselves or to procure another agent for these services under these conditions the petitioners are making significant and bonafide management decisions on a month-to-month basis whether to continue cancel or make another agency relationship petitioners have offered no evidence to indicate that they personally approved of tenants decided rental terms approved of expenditures_for repairs and capital improvements or in any way participated in the management of the unit in a significant and bona_fide sense it appears that vds rather than petitioners performed all significant management activities moreover we do not consider petitioner's ability to terminate the contract with vds as active_participation per se the legislative_history of sec_469 explains that taxpayers must themselves genuinely exercise independent discretion and judgment on the basis of the record before us we conclude that petitioners have failed to establish that they actively participated in the activity of renting the condominium unit during each of the years in issue therefore assuming that the average period of customer use of petitioner's condominium unit was greater than days petitioners are not entitled to the dollar_figure offset provided at sec_469 average period of customer use less than days if the average period of customer use of petitioner's condominium unit was days or less petitioner was not engaged in a rental_activity therefore the activity of renting petitioner's condominium unit does not constitute a rental real_estate activity for purposes of sec_469 and petitioners are not entitled to use the dollar_figure offset provided therein although the activity of renting petitioner's unit does not constitute a rental_activity under this assumption the activity will not be considered a passive_activity if petitioners can establish that they materially participated in the activity sec_469 material_participation is defined as involvement in the operations of an activity on a regular continuous and substantial basis sec_469 a taxpayer can establish material_participation by satisfying one of seven tests provided in the regulations sec_1_469-5t temporary income_tax regs fed reg date see also mordkin v commissioner tcmemo_1996_187 in this instance however we see no reason to set forth these tests and discuss at length whether petitioners have satisfied any one of them petitioners have offered little information concerning whether their involvement in the operation of petitioner's unit was regular continuous and substantial petitioners have not established that they materially participated in the activity in question therefore they are not entitled to claim as a deduction the losses in question accordingly we sustain respondent's determination on this issue to reflect the foregoing decision will be entered for respondent
